





CITATION:
R. v.
Nisbet
, 2011 ONCA 26



DATE: 20110113



DOCKET: C52060



COURT OF APPEAL FOR ONTARIO



Moldaver, Feldman and MacFarland JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Kevin
Nisbet



Appellant/Applicant



Frances
Breman
, for the appellant



Allison
Dellandrea
, for the
          respondent



Heard and released orally:
January 4, 2011



On appeal from the sentence imposed by Justice H. A.
Rady
of the Superior Court of Justice dated April 23,
          2010.



ENDORSEMENT



[1]

Sadly, possession of child pornography facilitated
    through the internet is on the rise.  It
    is an abhorrent crime that victimizes the most vulnerable members of our
    society and hence the need for sentences to reflect denunciation and
    deterrence.

[2]

The officers examined the appellants computer over
    time and found a number of files which showed children aged 4 to 14 being
    depicted in all types of sexual activity with other children and adult males.
    Many of those files bore titles suggestive of child pornography.

[3]

The appellant argues that the sentence imposed was too
    high.  We disagree.  In our view, a sentence of six months was not
    inappropriate in all the circumstances of this case. A message must go out that
    this sort of conduct will not be tolerated.  There is no error in principle and hence no basis for this court to
    interfere.

[4]

The appeal is dismissed.

M.
    J. Moldaver J.A.

K.
    Feldman J.A.

J.
    MacFarland J.A.


